DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed June 2, 2021.   Claims 2, 5, and 12 have been canceled without prejudice. Claims 1, 3, 4, 6-11 and 13-18 are pending with claims 10 and 11 being previously withdrawn.  An action on the merits is as follows.	

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10 and 11 directed to species non-elected without traverse.  Accordingly, claims 10 and 11 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

David Wisz on June 21, 2021.

The application has been amended as follows: 

Delete the limitations of Claim 4 and replace with the limitations:
The method as received in claim 1, further comprising determining the position of the elevator car with respect to each of a multiple of building floors from the building landing reference to determine a landing table.
Add claim 19 to state:
The method as recited in claim 4, further comprising determining the landing table from the building landing reference and the landing index information at a remote monitoring system.
Claims 6 and 7 line 1, after the phrase “recited in claim” delete the number—4—and replace with the number—19—
Claim 13 line 1, after the phrase “recited in claim 8, wherein” delete the word—the—and replace with the word—a—
Claim 17 lines 1-2, after the phrase “recited in claim 8, further comprising” delete the phrase—remote monitoring system is—and replace with the phrase—a remote monitoring system—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1:  The prior art does not teach nor suggest a method for determining an elevator landing table from within an elevator car, the method comprising: obtaining a landing index information from a position indicator of an elevator with a landing identification system mounted within the elevator; communicating the landing index information from the position indicator via the landing identification system; associating the landing index information to a building landing reference to determine a position of the elevator car; and identifying the landing index information displayed on the position indicator with the landing identification system as the elevator moves within a hoistway.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claim 3: The prior art does not teach nor suggest a method for determining an elevator landing table from within an elevator car, the method comprising: obtaining a landing index information from a position indicator of an elevator with a landing identification system mounted within the elevator; Page 2 of 8Appln. No. 15/910,470Response dated June 2, 2021 Reply to Office Action dated March 2, 2021communicating the landing index information from the position indicator via the landing identification system; and associating the landing index information to a building landing reference to determine a position of the elevator car; and identifying the landing index information displayed on the position indicator with at least one of a remote monitoring system, an elevator controller, and a service tool as the elevator moves within a hoistway. The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claim 8: The prior art does not teach nor suggest a landing identification system for an elevator, comprising: a sensor operable to view a position indicator within an elevator car; a processor in communication with the sensor; a communication device in communication with the processor to associate a landing index information from the position indicator to a building landing reference; and wherein the processor is operable to identify the landing index information displayed on the position indicator via optical character recognition as the elevator car moves within a hoistway. The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claim 14: The prior art does not teach nor suggest a landing identification system for an elevator, comprising: a sensor operable to view a position indicator within an elevator car; a processor in communication with the sensor; and Page 5 of 8Appln. No. 15/910,470Response dated June 2, 2021Reply to Office Action dated March 2, 2021 a communication device in communication with the processor to associate a landing index information from the position indicator to a building landing reference; and a remote monitoring system operable to identify the landing index information displayed on the position indicator via optical character recognition as the elevator car moves within a hoist way. The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 4, 6, 7, 9, 13 and 15-19 depend from claims 1, 8 or 14 and therefore inherit all allowed claim limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 2, 2021